DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11:
	The Examiner finds claim 11 indefinite and illogical.
	Claim 11 recites the following limitation:
“and configuring the wireless access device to establish communication with the wireless access device”.
	The specification recite identical language and does not provide further clarification.
Specifically, it is unclear why the wireless access device would need to establish connection with itself? 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-11, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Chao; Mu-Lin et al., US 20130201079 A1].

Regarding claim 1:
	Chao discloses:
1. A method of triggering electronic signage [Chao: Fig.1: electronic display device 102] to display media data [Chao: ¶ 0022: “the server 108 has a storage unit (not present) configured to store the data (video data and/or audio data) input by user”; ¶ 0024: “After the electronic display device 102 receives the packet data transmitted from the wireless communication module 118, the processing unit 112 transmits the video data of the packet data to the display unit 114 and transmits the audio data to the voice module 115. It updates the video file displayed in the display unit 114 with received video data, and/or the audio file played in the voice module 115 with received audio data. ”], which is executable at a wireless access device [Chao: Fig.1: wireless signal transmission device 104 and coordinator 106; Examiner: The wireless signal transmission device 104 is construed as the claimed “wireless access device. Alternatively, the wireless signal transmission device 104 in combination with the coordinator 106 is construed as the claimed “wireless access device”; ¶ 0022: “The wireless signal transmission device 104 stores the packet data received from the coordinator 106 in the storage unit 122. The processing unit 120 executes a program in the memory 124 to read the MAC address of every electronic display device 102 corresponding to every received packet, and record the plurality of the read MAC address in an access control address list.”], the method comprising: 
receiving, from a host computer [Chao: Fig.1: server 108], media data [Chao: ¶ 0022: “0022: “the server 108 has a storage unit (not present) configured to store the data (video data and/or audio data) input by user””] carrying a signage identifier for uniquely identifying the electronic signage [Chao: ¶ 0022: “Each single unit of video data or audio data corresponds to a product, and the electronic display device 102 of every product has a unique media access control (MAC) address”; ¶ 0022: “Then, the server 108 transmits the video data or audio data in the form of packet data (video packet or audio packet) to the coordinator 106 by a network, wherein the video data or audio data is stored in the storage unit. Then, the coordinator 106 transmits the received packet to the wireless signal transmission device 104 by the network. The wireless signal transmission device 104 stores the packet data received from the coordinator 106 in the storage unit 122”; Examiner: The coordinate 106 and/or wireless signal transmission device 104 receive video/audio data and unique media access control (MAC) address from the server 108 as apparent from at least ¶ 0022.];
	 and sending the media data to the electronic signage [Chao: Fig.1: electronic display device] to which the signage identifier belongs [Chao: ¶ 0023: “ Then, the wireless communication module 118 of the wireless signal transmission device 104 broadcasts the access control address list to all electronic display devices 102”; ¶ 0023: “When the access control address list has the MAC address of the electronic display device 102, the processing unit 112 makes the wireless communication module 110 transmit an acknowledge (ACK) message to the wireless signal transmission device 104”; ¶ 0024: “When the wireless communication module 118 of the wireless signal transmission device 104 receives the ACK message from the electronic display device 102 in a preset time, the wireless signal transmission device 104 will modify the method of transmitting packet data from broadcast mode to unicast mode, and transmit the corresponded video packet and audio packet stored in the storage unit 122 to the electronic display device 102 corresponding to the ACK message by the wireless communication module 118”], to trigger the electronic signage [Chao: Fig.1: electronic display device] to display the media data [Chao: ¶ 0024: “After the electronic display device 102 receives the packet data transmitted from the wireless communication module 118, the processing unit 112 transmits the video data of the packet data to the display unit 114 and transmits the audio data to the voice module 115. It updates the video file displayed in the display unit 114 with received video data, and/or the audio file played in the voice module 115 with received audio data. “].

Regarding claim 2:
	Chao discloses:
2. The method according to claim 1, 
	wherein the signage identifier comprises at least one of MAC address, UDID, or IMEI of the electronic signage [Chao: ¶ 0022: “Each single unit of video data or audio data corresponds to a product, and the electronic display device 102 of every product has a unique media access control (MAC) address”].

Regarding claim 8:
	Chao discloses:
8. A wireless access device [Chao: Fig.1: server 108] for triggering electronic signage [Chao: Fig.1: electronic display device 102] to display media data [Chao: ¶ 0022: “the server 108 has a storage unit (not present) configured to store the data (video data and/or audio data) input by user”], the device comprising: 
[Chao: Fig.1: processing unit 120];
 a second communication module [Chao: Fig.1: wireless communications module 118], communicatively coupled with the processor [Chao: Fig.1: processing unit 120; Examiner: As shown in Fig.1, the wireless communication module 118 is coupled to the processing unit 120] and configured to communicate with the electronic signage [Chao: ¶ 0023: “Then, the wireless communication module 118 of the wireless signal transmission device 104 broadcasts the access control address list to all electronic display devices 102. When the wireless communication module 110 of the electronic display device 102 receives the access control address list, the wireless communication module 110 transmits an interrupt signal to the processing unit 112 and the power supply unit 111”]; 
a third communication module [Chao: Fig.1: wireless communications module 118; Examiner: Claim does not recite that the second and third communication modules are in anyway different from one another.], communicatively coupled with the processor [Chao: Fig.1: processing unit 120; Examiner: As shown in Fig.1, the wireless communication module 118 is coupled to the processing unit 120] and configured to communicate with a host computer [Chao: ¶ 0018: The Wireless communication module 110 and the wireless signal transmission device 104 transmit data to the server 108 by a wireless communication method]; and 
a memory [Chao: Fig.1: memory124 or storage unit 122] storing instructions, which, when executed by the processor [Chao: Fig.1: processing unit 120 ¶ 0022: “The processing unit 120 executes a program in the memory 124 to read the MAC address of every electronic display device 102 corresponding to every received packet, and record the plurality of the read MAC address in an access control address list.”], cause the processor to perform the method according to claim 1 [Examiner: refer to claim 1 above].

Regarding claim 9:
	Chao discloses:
9. A method of triggering electronic signage [Chao: Fig.1: electronic display device]  to display media data [Chao: ¶ 0022: “the server 108 has a storage unit (not present) configured to store the data (video data and/or audio data) input by user”; ¶ 0024: “After the electronic display device 102 receives the packet data transmitted from the wireless communication module 118, the processing unit 112 transmits the video data of the packet data to the display unit 114 and transmits the audio data to the voice module 115. It updates the video file displayed in the display unit 114 with received video data, and/or the audio file played in the voice module 115 with received audio data.”, which is executable at a host computer [Chao: Fig.1: server 108], the method comprising: 
sending media data [Chao: ¶ 0022: “0022: “the server 108 has a storage unit (not present) configured to store the data (video data and/or audio data) input by user””] carrying a signage identifier for uniquely identifying the electronic signage [Chao: ¶ 0022: “Each single unit of video data or audio data corresponds to a product, and the electronic display device 102 of every product has a unique media access control (MAC) address”] to a wireless access device [Chao: Fig.1: wireless signal transmission device 104 and coordinator 106; Examiner: The wireless signal transmission device 104 is construed as the claimed “wireless access device. Alternatively, the wireless signal transmission device 104 in combination with the coordinator 106 is construed as the claimed “wireless access device”; ¶ 0022: “Then, the server 108 transmits the video data or audio data in the form of packet data (video packet or audio packet) to the coordinator 106 by a network, wherein the video data or audio data is stored in the storage unit. Then, the coordinator 106 transmits the received packet to the wireless signal transmission device 104 by the network. The wireless signal transmission device 104 stores the packet data received from the coordinator 106 in the storage unit 122”], to trigger the electronic signage [Chao: Fig.1: electronic display device] to display the media data [Chao: ¶ 0024: “After the electronic display device 102 receives the packet data transmitted from the wireless communication module 118, the processing unit 112 transmits the video data of the packet data to the display unit 114 and transmits the audio data to the voice module 115. It updates the video file displayed in the display unit 114 with received video data, and/or the audio file played in the voice module 115 with received audio data. “].

Regarding claim 10:
	Chao discloses:
10. The method according to claim 9, 
	wherein the signage identifier comprises at least one of MAC address, UDID, or IMEI of the electronic signage [Chao: ¶ 0022: “Each single unit of video data or audio data corresponds to a product, and the electronic display device 102 of every product has a unique media access control (MAC) address”].

Regarding claim 11:
	Chao discloses:
11. The method according to claim 9, further comprising: 
detecting information sent by the wireless access device and indicating existence of the wireless access device [Chao: ¶ 0023: “ When the access control address list has the MAC address of the electronic display device 102, the processing unit 112 makes the wireless communication module 110 transmit an acknowledge (ACK) message to the wireless signal transmission device 104”; ];
	 and configuring the wireless access device to establish communication with the wireless access device [Chao: ¶ 0024: “When the wireless communication module 118 of the wireless signal transmission device 104 receives the ACK message from the electronic display device 102 in a preset time, the wireless signal transmission device 104 will modify the method of transmitting packet data from broadcast mode to unicast mode, and transmit the corresponded video packet and audio packet stored in the storage unit 122 to the electronic display device 102 corresponding to the ACK message by the wireless communication module 118”].

Regarding claim 17:
	Chao discloses:
17. A host computer [Chao: Fig.1: server 108] for triggering electronic signage [Chao: Fig.1: electronic display device 102] to display media data [Chao: ¶ 0024: “After the electronic display device 102 receives the packet data transmitted from the wireless communication module 118, the processing unit 112 transmits the video data of the packet data to the display unit 114 and transmits the audio data to the voice module 115. It updates the video file displayed in the display unit 114 with received video data, and/or the audio file played in the voice module 115 with received audio data. “], comprising: 
a processor [Chao: Fig.1: server 108; ¶ 0022: “In one embodiment of the invention, the server 108 has a storage unit (not present) configured to store the data (video data and/or audio data) input by user”;  ¶ 0022: “hen, the server 108 transmits the video data or audio data”; Examiner: The server 108 inherently comprises a processor (not shown) to perform the functions as described in at least ¶ 0022.];
	 a first communication module [Chao: Fig.1: server 108; ¶ 0018: “The Wireless communication module 110 and the wireless signal transmission device 104 transmit data to the server 108 by a wireless communication method”], communicatively coupled with the processor and configured to communicate with a wireless access device [Chao: Fig.1: servicer 108; ¶ 0018: “The Wireless communication module 110 and the wireless signal transmission device 104 transmit data to the server 108 by a wireless communication method”; Examiner: The server 108 inherently comprises a first communication module to perform wireless communication with the wireless communication module 110 and the wireless signal transmission device 104 as described in at least 0018.];
	 and a memory storing instructions [Chao: ¶ 0022: “In one embodiment of the invention, the server 108 has a storage unit (not present) configured to store the data (video data and/or audio data) input by user”], which, when executed by the processor, cause the processor to perform the method according to claim 9 [Examiner: Refer to claim 9 above.].

Regarding claim 18:
	Chao discloses:
18. A system [Chao: Fig.1: signal transmission system 100] for displaying media data [Chao: ¶ 0022: “the server 108 has a storage unit (not present) configured to store the data (video data and/or audio data) input by user”] on electronic signage [Chao: Fig.1: electronic display device 102], comprising a host computer [Chao: Fig.1: servicer 108], a wireless access device [Chao: Fig.1: wireless signal transmission device 104 and coordinator 106; Examiner: The wireless signal transmission device 104 is construed as the claimed “wireless access device. Alternatively, the wireless signal transmission device 104 in combination with the coordinator 106 is construed as the claimed “wireless access device”], and one or more electronic signage [Chao: Fig.1: electronic display device 102], 
	wherein the host computer [Chao: Fig.1: servicer 108] comprises: 
a first processor [Chao: Fig.1: server 108; ¶ 0022: “In one embodiment of the invention, the server 108 has a storage unit (not present) configured to store the data (video data and/or audio data) input by user”;  ¶ 0022: “Then, the server 108 transmits the video data or audio data”; Examiner: The server 108 inherently comprises a processor (not shown) to perform the functions as described in at least ¶ 0022.];
[Chao: Fig.1: server 108; ¶ 0018: “The Wireless communication module 110 and the wireless signal transmission device 104 transmit data to the server 108 by a wireless communication method”], communicatively coupled with the first processor and configured to communicate with the wireless access device [Chao: Fig.1: server 108; ¶ 0018: “The Wireless communication module 110 and the wireless signal transmission device 104 transmit data to the server 108 by a wireless communication method”; Examiner: The server 108 inherently comprises a first communication module to perform wireless communication with the wireless communication module 110 and the wireless signal transmission device 104 as described in at least 0018.];
	 and a first memory storing instructions  [Chao: ¶ 0022: “In one embodiment of the invention, the server 108 has a storage unit (not present) configured to store the data (video data and/or audio data) input by user”], which, when executed by the first processor, cause the first processor to: 
send media data [Chao: ¶ 0022: “0022: “the server 108 has a storage unit (not present) configured to store the data (video data and/or audio data) input by user””] carrying a signage identifier for uniquely identifying the electronic signage to the wireless access device [Chao: ¶ 0022: “Each single unit of video data or audio data corresponds to a product, and the electronic display device 102 of every product has a unique media access control (MAC) address”; ¶ 0022: “Then, the server 108 transmits the video data or audio data in the form of packet data (video packet or audio packet) to the coordinator 106 by a network, wherein the video data or audio data is stored in the storage unit. Then, the coordinator 106 transmits the received packet to the wireless signal transmission device 104 by the network. The wireless signal transmission device 104 stores the packet data received from the coordinator 106 in the storage unit 122”; Examiner: The coordinate 106 and/or wireless signal transmission device 104 receive video/audio data and unique media access control (MAC) address from the server 108 as apparent from at least ¶ 0022.], and the wireless access device [Chao: Fig.1: server 108] comprises: 
[Chao: Fig.1: processing unit 120];
	 a second communication module [Chao: Fig.1: wireless communications module 118], communicatively coupled with the second processor [Chao: Fig.1: processing unit 120; Examiner: As shown in Fig.1, the wireless communication module 118 is coupled to the processing unit 120] and configured to communicate with the electronic signage [Chao: ¶ 0023: “Then, the wireless communication module 118 of the wireless signal transmission device 104 broadcasts the access control address list to all electronic display devices 102. When the wireless communication module 110 of the electronic display device 102 receives the access control address list, the wireless communication module 110 transmits an interrupt signal to the processing unit 112 and the power supply unit 111”];
	 a third communication module [Chao: Fig.1: wireless communications module 118; Examiner: Claim does not recite that the second and third communication modules are in anyway different from one another.], communicatively coupled with the second processor [Chao: Fig.1: processing unit 120; Examiner: As shown in Fig.1, the wireless communication module 118 is coupled to the processing unit 120] and configured to communicate with the host computer [Chao: ¶ 0018: The Wireless communication module 110 and the wireless signal transmission device 104 transmit data to the server 108 by a wireless communication method];
	 and a second memory [Chao: Fig.1: memory124 or storage unit 122] storing instructions, which, when executed by the second processor [Chao: Fig.1: processing unit 120 ¶ 0022: “The processing unit 120 executes a program in the memory 124 to read the MAC address of every electronic display device 102 corresponding to every received packet, and record the plurality of the read MAC address in an access control address list.”], cause the second processor [Chao: Fig.1: processing unit 120] to: 
[Chao: Fig.1: server 108], the media data [Chao: ¶ 0022:  “the server 108 has a storage unit (not present) configured to store the data (video data and/or audio data) input by user”] carrying the signage identifier for uniquely identifying the electronic signage [Chao: ¶ 0022: “Each single unit of video data or audio data corresponds to a product, and the electronic display device 102 of every product has a unique media access control (MAC) address”; ¶ 0022: “Then, the server 108 transmits the video data or audio data in the form of packet data (video packet or audio packet) to the coordinator 106 by a network, wherein the video data or audio data is stored in the storage unit. Then, the coordinator 106 transmits the received packet to the wireless signal transmission device 104 by the network. The wireless signal transmission device 104 stores the packet data received from the coordinator 106 in the storage unit 122”; Examiner: The coordinate 106 and/or wireless signal transmission device 104 receive video/audio data and unique media access control (MAC) address from the server 108 as apparent from at least ¶ 0022.];
	 and send the media data to the electronic signage [Chao: Fig.1: electronic display device] to which the signage identifier belongs  [Chao: ¶ 0023: “ Then, the wireless communication module 118 of the wireless signal transmission device 104 broadcasts the access control address list to all electronic display devices 102”; ¶ 0023: “When the access control address list has the MAC address of the electronic display device 102, the processing unit 112 makes the wireless communication module 110 transmit an acknowledge (ACK) message to the wireless signal transmission device 104”; ¶ 0024: “When the wireless communication module 118 of the wireless signal transmission device 104 receives the ACK message from the electronic display device 102 in a preset time, the wireless signal transmission device 104 will modify the method of transmitting packet data from broadcast mode to unicast mode, and transmit the corresponded video packet and audio packet stored in the storage unit 122 to the electronic display device 102 corresponding to the ACK message by the wireless communication module 118”], to trigger the electronic signage [Chao: Fig.1: electronic display device] to display the media data [Chao: ¶ 0024: “After the electronic display device 102 receives the packet data transmitted from the wireless communication module 118, the processing unit 112 transmits the video data of the packet data to the display unit 114 and transmits the audio data to the voice module 115. It updates the video file displayed in the display unit 114 with received video data, and/or the audio file played in the voice module 115 with received audio data. “].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Chao; Mu-Lin et al., US 20130201079 A1] in view of [Jeong; In Wha et al., US 20160071490 A1].

Regarding claim 19:
	Chao discloses:
19. The system according to claim 18.
	However, Chao does not expressly disclose:
wherein the electronic signage comprises an electronic table card and/or an electronic door plate.
Jeong discloses:
wherein the electronic signage comprises an electronic table card and/or an electronic door plate [Jeong: ¶  0079: “FIGS. 8 and 9 are diagrams illustrating an electronic label attached to a door of a ward in the hospital according to an exemplary embodiment.”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Jeong in the invention of Chao in order to yield the predictable result of attaching the electronic signage to a door and thereby displaying information viewable at the door.   

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Chao; Mu-Lin et al., US 20130201079 A1] in view of [Kim; Seung Jin, US 20160055562 A1] and further in view of [Wampler, Scott D., US 20040035036 A1].

Regarding claim 20:
	Chao discloses:
20. The system according to claim 18.
	However, Chao does not expressly disclose:
wherein a display of the electronic signage is an electronic ink display.
	Kim discloses:
[Kim: ¶ 0033: “The display unit 114 can include any type of electronic display 116 capable of displaying product information. For example, the display can be an LCD display, LED display, dot matrix display, electronic paper or electronic ink display, or other type of display capable of displaying product information”: “electronic ink display”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one type of display for another, such as Chao’s display type with Kim’s electronic ink display, in order to yield the predictable result of displaying information and to yield the benefits of a particular display type such as the lower power consumption of electronic ink displays.   
	Furthermore, Chao in view of Kim discloses:
the invention as discussed above.
	However, Chao in view of Kim does not expressly disclose:
and the media data has a bit depth of 1 bit.
Wampler discloses:
and the media data has a bit depth of 1 bit [Wampler: Claim 6: “ The advertising billboard device of claim 4, wherein said single bit-depth material is E-INK”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Wampler in the invention of Chao in view of Kim in order to yield the predictable result of simplifying the addressing the display and threby reducing the power consumption of the display.   

Allowable Subject Matter
Claims 3-7 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3:
The prior art does not teach or suggest either singularly or in combination the claimed, "notifying the host computer of existence of the wireless access device; and receiving configuration information from the host computer to establish communication with the host computer", in combination with the other recited claim features.

Regarding claim 4:
The prior art does not teach or suggest either singularly or in combination the claimed, "acquiring respective connection statuses of a plurality of electronic signage comprising the electronic signage, in response to a request from the host computer or by periodically scanning the plurality of electronic signage; and sending the connection statuses to the host computer", in combination with the other recited claim features.

Regarding claim 5:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the media data further carries actual physical location information corresponding to the carried signage identifier, and wherein sending the media data to the electronic signage to which the signage identifier belongs, to trigger the electronic signage to display the media data comprises: sending the media data to the electronic signage to which the signage identifier belongs, to trigger the electronic signage to display the actual physical location information", in combination with the other recited claim features.

Regarding claim 6:
The prior art does not teach or suggest either singularly or in combination the claimed, "scanning one or more broadcast messages broadcast by one or more electronic signage and carrying signage identifiers for uniquely identifying the one or more electronic signage;	 and wherein sending the media data to the electronic signage to which the signage identifier belongs, to trigger the electronic signage to display the media data comprises: searching the signage identifiers carried in the one or more broadcast messages for a signage identifier that matches the signage identifier carried in the media data; and forwarding the media data to electronic signage to which the found signage identifier belongs, to trigger the electronic signage to display the media data", in combination with the other recited claim features.

Regarding claim 7:
	Claim 7 depends on claim 6 and is found allowable for at least the same reason as discussed above.

Regarding claim 12:
The prior art does not teach or suggest either singularly or in combination the claimed, "loading and displaying a correspondence relationship on a page, wherein the correspondence relationship comprises a plurality of correspondence entries, and each of the correspondence entries comprises a correspondence between a signage identifier and a storage address of the media data;	 and in response to a selection of one or more correspondence entries from the correspondence entries, acquiring to-be-sent media data carrying corresponding signage identifiers", in combination with the other recited claim features.

Regarding claims 13-16:
Claims 13-16 depend on claim 12 and are found allowable for at least the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Moon; Ung Han et al., US 20160004891 A1] discloses:
	“An information updating method of an electronic label that is capable of updating information on products displayed on store shelves, and a system thereof. According to an exemplary embodiment, an electronic label system includes: an electronic label configured to comprise a display, an Near Field Communication (NFC) tag, a memory, and a processor that interfaces with the NFC tag; and a terminal device configured to acquire identification information of the electronic label through the NFC tag, to check, based on the acquired identification information of the electronic label, whether there is product information required to be updated regarding the electronic label, and, in response to a check result showing that there is product information required to be updated, to transmit the product information required to be updated to the electronic label through the NFC tag”, as recited in the abstract.

[Lee; Hyun Suk et al., US 20150363742 A1] discloses:


[Huang; Shih-I et al., US 20130229260 A1] discloses:
	“An electronic tag system includes a point of sale host, a client host, a coordinator, a router and an electronic tag group. The point of sale host is configured for transmitting textual data. The client host is configured to provide image data corresponding to the textual data received from the point of sale host. The coordinator is configured for transmitting the image data received from the client host. The router is configured for transmitting the image data received from the coordinator. The electronic tag group includes a plurality of electronic tags for displaying images according to the image data received from the router”, as recited in the abstract.

[Yang; Chang Soo, US 20150278890 A1] discloses:
	“An electronic label system is provided. The electronic label operates in one of two operation modes between a real-time update mode in which merchandise information is updated in real time according to update setting information received from a management server and stored, and a delayed update mode in which merchandise information update is delayed. In the electronic label system, 



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623